DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 are objected to because of the following informalities:
In claim 1, line 3, “store number” should be –store a number-. This language occurs in other claims, such as claim 6, line 2; claim 10, line 2; and claim 11, line 3.
In claim 1, line 5, “circuitry, when” should be –circuitry configured, when-.
In claim 1, line 6, “not via the file system” should be –other than via the file system-. This language occurs in other claims, such as claim 5, line 2; claim 6, line 4; claim 7, line 5; claim 8, line 4; claim 10, line 7; and claim 11, lines 8-9.
In claim 1, line 7, “for which number” should be –for which the number-.
In claim 1, line 9, “based on number” should be –based on the number-.
In claim 2, line 2, “for which number” should be –for which the number-.
In claim 3, line 3, “number of times” should be –the number of times-.
In claim 4, line 3, “carried out number” should be –carried out a number-.
In claim 5, line 5, “for which number” should be –for which the number-.
Appropriate correction is required.

Claim Interpretation
Claim 11 concerns a “non-transitory computer readable medium”. This appears to be drawn away from non-statutory embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (US 2014/0359063), hereafter referred to as Kondo’063, in view of Feehrer et al. (US 2018/0246817, filed February 28, 2017), hereafter referred to as Feehrer’817.

Referring to independent claim 1, Kondo’063 teaches an information processing apparatus comprising: a cache area (cache device 103 with server cache 130, see figure 2 and paragraph 42, lines 
Kondo’063 does not appear to teach setting data as overwrite prohibition data.
However, Feehrer’817 teaches setting data to be overwrite prohibition data (data stored as a result of I/O memory access request prevented from overwriting by setting MAP bits to indicate read-only, paragraph 86, lines 4-9).
Kondo’063 is analogous to Feehrer’817 because they are drawn to the same inventive field of cache management in a storage system.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kondo’063 and Feehrer’817 before them, to modify the apparatus of Kondo’063 to include the setting of overwrite prohibition data by including the MAP bits in metadata of the storage system.
The motivation for doing so would have been to prevent the rewriting of recently-accessed data (paragraph 86, lines 7-9).


As to claim 2, Kondo’063 teaches the information processing apparatus according to claim 1, wherein the processing circuitry caches data for which the number of times of access that is less than the threshold is stored in the access times storage area, without overwriting on the overwrite prohibition data (if reading frequency exceeds a threshold, and reading is likely to occur frequently, data is not invalidated, see figure 5A, steps S203-205 and paragraph 129, lines 2-4; paragraph 131, lines 1-5; paragraph 132, lines 1-5; and paragraph 134, lines 1-5).

As to claim 3, Kondo’063 teaches the information processing apparatus according to claim 1, wherein the processing circuitry writes in the cache area, the number of times of access that is stored in the access times storage area, associating the number of times of access with data to be cached in the cache area (updating access information, see figure 4A, step S115 and paragraph 103, lines 4-5).

As to claim 4, Kondo’063 teaches the information processing apparatus according to claim 3, wherein if access via the file system to the data that is cached in the cache area is carried out a number of times equivalent to the number of times of access, the processing circuitry nullifies the data cached in the cache area (if writing frequency is greater than or equal to a threshold, data is invalidated, see figure 5B, step S208 and paragraph 139, lines 1-4).

As to claim 9, Kondo’063 discloses the information processing apparatus according to claim 1, wherein the information processing apparatus includes the access times storage area that is provided in 

Note that independent claim 10 contains the corresponding limitations of claim 1 as shown above; therefore, it is rejected using the same reasoning accordingly.

Note also that independent claim 11 contains the corresponding limitations of claim 1 as shown above; therefore, it is rejected using the same reasoning accordingly.

Note that claim 12 contains the corresponding limitations of claim 3 as shown above; therefore, it is rejected using the same reasoning accordingly.

Note that claim 13 contains the corresponding limitations of claim 4 as shown above; therefore, it is rejected using the same reasoning accordingly.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo’063 and Feehrer’817 as applied to claim 1 above, and further in view of Wible et al. (US 8,554,735), hereafter referred to as Wible’735.

As to claim 5, Kondo’063 teaches the information processing apparatus according to claim 1, wherein when access to the plurality of pieces of data not via the file system occurs (after notification of completion and updating of access information, see figure 4A, steps S108-S109 and paragraph 97, lines 1-5), the processing circuitry caches in the cache area data for which the number of times of access that is equal to or more than a threshold is stored in the access times storage area (if reading frequency 
Feehrer’817 teaches setting data to be overwrite prohibition data (data stored as a result of I/O memory access request prevented from overwriting by setting MAP bits to indicate read-only, paragraph 86, lines 4-9).
Kondo’063 and Feehrer’817 do not appear to explicitly teach wherein the access occurs for verification of integrity and authenticity of the plurality of pieces of data.
However, Wible’735 teaches verification of integrity and authenticity of pieces of data (verify that digital data files have not been altered or corrupted, column 6, lines 44-46).
Kondo’063, Feehrer’817, and Wible’735 are analogous because they are drawn to the same inventive field of managing storage systems.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kondo’063, Feehrer’817, and Wible’735 before them, to modify the data access of Kondo’063 and Feehrer’817 to include the verification of Wible’735 by incorporating a record to indicate that data files have not been altered or corrupted.
The motivation for doing so would have been to provide assurance that data to be stored has not been corrupted (column 21, lines 37-39).
Therefore, it would have been obvious to combine Kondo’063, Feehrer’817, and Wible’735 to bring about the claimed invention.

As to claim 6, Kondo’063 teaches the information processing apparatus according to claim 5, wherein the access times storage area stores number of times of access via the file system for each of a plurality of pieces of code data (access information 115, see figure 3 and paragraph 55) that constitute 
Feehrer’817 teaches setting data to be overwrite prohibition data (data stored as a result of I/O memory access request prevented from overwriting by setting MAP bits to indicate read-only, paragraph 86, lines 4-9).
Wible’735 teaches verification of integrity and authenticity of pieces of data (verify that digital data files have not been altered or corrupted, column 6, lines 44-46).

As to claim 7, Kondo’063 teaches the information processing apparatus according to claim 6, wherein the access times storage area stores, as to a plurality of application programs and for each of the application programs (file identifier 305, see figure 10 and paragraph 180, lines 2-3), the number of times of access via the file system for each of the plurality of pieces of code data (access information 115, see figure 3 and paragraph 55) that constitute the application program (block number 301 stores number indicating storage location of block data in a file in storage system 200, see figure 10 and paragraph 181, lines 1-3), and wherein when the access not via the file system to the plurality of pieces of code data of the plurality of application programs occurs (after notification of completion and updating of access information, see figure 4A, steps S108-S109 and paragraph 97, lines 1-5), the 
Feehrer’817 teaches setting data to be overwrite prohibition data (data stored as a result of I/O memory access request prevented from overwriting by setting MAP bits to indicate read-only, paragraph 86, lines 4-9).
Wible’735 teaches verification of integrity and authenticity of pieces of data (verify that digital data files have not been altered or corrupted, column 6, lines 44-46).

As to claim 8, Kondo’063 teaches the information processing apparatus according to claim 7, wherein the processing circuitry uses a threshold determined for each of the application programs (cache control performed file by file, paragraph 201), and for each of the application programs, caches in the cache area, code data for which number of times of access that is equal to or more than a corresponding threshold is stored in the access times storage area (if reading frequency target block data is greater than a threshold, and further reading is likely to occur frequently, the data is not invalidated, see figure 5A, steps S203-205 and paragraph 129, lines 2-4; paragraph 131, lines 1-5; paragraph 132, lines 1-5; and paragraph 134, lines 1-5).
Feehrer’817 teaches setting data to be overwrite prohibition data (data stored as a result of I/O memory access request prevented from overwriting by setting MAP bits to indicate read-only, paragraph 86, lines 4-9).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shitomi (US 2009/0300079) appears to disclose a hierarchical storage system wherein data access is managed according to frequency of access of relevant data.
Mitkar et al. (US 2016/0210044) appears to disclose moving data between high-speed and low-speed storage based on frequency of access.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721.  The examiner can normally be reached on Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/J.B.R/Examiner, Art Unit 2184       




/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184